 1   HARVEY P. SACKETT (72488)
 2

 3
     1055 Lincoln Avenue
 4   San Jose, California 95125-6011
     Telephone: (408) 295-7755
 5   Facsimile: (408) 295-7444
 6
     CEG/as
 7
     Attorney for Plaintiff
 8

 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
     SALLY RAMOS,                                     ) Case No. 2:18-cv-00060-DMC
12                                                    )
13             Plaintiff,                             )
                                                      )
14   v.                                               ) STIPULATION AND ORDER
                                                      )
15   NANCY A. BERRYHILL,                              )
     Acting Commissioner of                           )
16   Social Security,                                 )
17                                                    )
              Defendant.                              )
18                                                    )

19
            Plaintiff and Defendant, through their respective attorneys, hereby stipulate that Plaintiff
20
     shall have a ten (10) day extension of time until April 4, 2019, in which to e-file her Motion for
21
     Summary Judgment. Defendant shall file any opposition, including cross-motion, on or before
22
     May 3, 2019. This extension is necessitated due to Plaintiff’s counsel’s schedule of
23
     administrative hearing and district court briefs due (fourteen opening briefs and three reply briefs
24
     due). Plaintiff makes this request in good faith with no intention to unduly delay the
25
     proceedings. Defendant has no objection and has expressly stipulated to the requested relief.
26

27

28   Dated: March 25, 2019                         /s/HARVEY P. SACKETT


                                                       1
     STIPULATION AND ORDER
 1                           HARVEY P. SACKETT
                             Attorney for Plaintiff
 2                           SALLY RAMOS

 3

 4   Dated: March 25, 2019   /s/CAROL S. CLARK
                             CAROL S. CLARK
 5                           Special Assistant U.S. Attorney
 6                           Social Security Administration
     IT IS ORDERED.
 7

 8
     Dated: March 28, 2019
 9                                  ____________________________________
                                    DENNIS M. COTA
                                    UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                2
     STIPULATION AND ORDER
